 
EXHIBIT 10.42
 




 
FIRST AMENDMENT
 
 
TO THE
 
 
SOLUTIA 2008 RETIREE WELFARE PLAN
 
WHEREAS, Solutia Inc. (the “Company”) established the Solutia 2008 Retiree
Welfare Plan (the “Plan”), generally effective as of February 28, 2008;
 
WHEREAS, by agreement executed January 14, 2008, the Company and Marshall &
Ilsley Trust Company N.A. established the Solutia Retiree Welfare Trust (the
“Trust”) effective February 28, 2008, in accordance with the First Amended &
Restated Retiree Settlement Agreement dated July 10, 2007 (the “Settlement
Agreement”) entered into in connection with the bankruptcy case filed on
December 16, 2003 in the United States Bankruptcy Court for the Southern
District of New York (Jointly Administered Case No. 03-17949 (PCB));
 
WHEREAS, the Company previously contributed cash and stock to the Trust, and the
Trust is a source of funding for certain retiree medical, retiree life and
disability benefits under the Plan;
 
WHEREAS, the Retiree Liaison Committee was formed under the Settlement Agreement
and given the power to take certain actions on behalf of retirees, which
includes the authority to review and negotiate over proposed Plan amendments and
review and challenge the plan administrator’s calculation of medical expense
contributions;
 
WHEREAS, the Company and the Retiree Liaison Committee have entered into that
certain Agreement Regarding the Solutia Retiree Welfare Trust dated July 29,
2011 (the “2011 Trust Modification Agreement”); and
 
WHEREAS, the Company now desires to amend the Plan to reflect the terms of the
2011 Trust Modification Agreement;
 
NOW, THEREFORE, in accordance with the right and authority of the Company to
amend the Plan as described in Section 16 of the Plan, the Company hereby amends
the Plan in the following particulars, effective as of the dates specified
herein:
 
1.         Section 3.3 of the Plan is hereby amended and restated in its
entirety, effective as of January 1, 2011, as follows:
 
3.3  Defined Dollar Limit Amount.  The Defined Dollar Limit Amount shall be the
difference between the Annual Cost Per Covered Group and the Defined Dollar
Limit applicable to a Covered Group.
 


 
 




 
- 1 -
 

 


 
 

--------------------------------------------------------------------------------

 


The Defined Dollar Limit applicable to a Pre-Spin Covered Group with respect to
a Retired Employee or Dependent Spouse (for Groups IIB, V and VI) or Surviving
Spouse who is not Medicare Eligible shall be determined by the following table:


COVERED GROUP
 
GROUPS IA, IB, IIA,
IIB, IIIA, IIIB, IV, V,
and VI
 
Retiree Only
  $ 7,250  
Dependent Spouse or Surviving Spouse Only
  $ 5,750  
Retiree & Spouse (both under 65)
  $ 13,000  
Retiree (under 65) & Spouse (over 65)
  $ 9,250  
Retiree & Child(ren)
  $ 9,650  
Retiree, Spouse (under 65) & Child(ren)
  $ 15,400  
Retiree (under 65), Spouse (over 65) & Children
  $ 11,650  
Spouse (under 65) & Child(ren)
 
**Applicable only for Class IIA, IIB, 4, 5 and 6
  $ 5,750  



The Defined Dollar Limit applicable to a Pre-Spin Covered Group with respect to
a Retired Employee or Surviving Spouse who is Medicare Eligible shall be
determined by the following table:


COVERED GROUP
 
GROUPS
IA and IIIA
   
GROUPS
IB and IIIB
   
GROUPS
IIA, IIB, IV,
V, and VI
 
Retiree Only
  $ 2,650     $ 2,450     $ 2,300  
Surviving Spouse Only
  $ 2,300     $ 2,125     $ 2,000  
Retiree (over 65) & Spouse (under 65)
  $ 8,400     $ 8,200     $ 8,050  
Retiree & Spouse (both over 65)
  $ 4,950     $ 4,575     $ 4,300  
Retiree & Child(ren)
  $ 5,050     $ 4,850     $ 4,700  
Retiree, Spouse (under 65) & Child(ren)
  $ 10,800     $ 10,600     $ 10,450  
Retiree, Spouse (over 65) & Children
  $ 7,350     $ 6,975     $ 6,700  
Spouse (over 65) & Child(ren)
  $ 4,700     $ 4,525     $ 4,400  

 

 
 
 

--------------------------------------------------------------------------------

 


The Defined Dollar Limit applicable to a Post-Spin Covered Group with respect to
a Retired Employee or Dependent Spouse (for Groups IIB, V and VI) or Surviving
Spouse who is not Medicare Eligible shall be determined by the following table:
 
COVERED GROUP
 
GROUPS IA, IB, IIA,
IIB, IIIA, IIIB, IV, V,
and VI
 
Retiree Only
  $ 6,600  
Dependent Spouse or Surviving Spouse Only
  $ 5,100  
Retiree & Spouse (both under 65)
  $ 11,700  
Retiree (under 65) & Spouse (over 65)
  $ 7,950  
Retiree & Child(ren)
  $ 9,000  
Retiree, Spouse (under 65) & Child(ren)
  $ 14,100  
Retiree (under 65), Spouse (over 65) & Children
  $ 10,350  
Spouse (under 65) & Child(ren)
 
**Applicable only for Class IIA, IIB, 4, 5 and 6
  $ 5,100  



The Defined Dollar Limit applicable to a Post-Spin Covered Group with respect to
a Retired Employee or Surviving Spouse who is Medicare Eligible shall be
determined by the following table:


COVERED GROUP
 
GROUPS
IA and IIIA
   
GROUPS
IB and IIIB
   
GROUPS
IIA, IIB, IV,
V, and VI
 
Retiree Only
  $ 2,000     $ 1,800     $ 1,650  
Surviving Spouse Only
  $ 1,650     $ 1,475     $ 1,350  
Retiree (over 65) & Spouse (under 65)
  $ 7,100     $ 6,900     $ 6,750  
Retiree & Spouse (both over 65)
  $ 3,650     $ 3,275     $ 3,000  
Retiree & Child(ren)
  $ 4,400     $ 4,200     $ 4,050  
Retiree, Spouse (under 65) & Child(ren)
  $ 9,500     $ 9,300     $ 9,150  
Retiree, Spouse (over 65) & Children
  $ 6,050     $ 5,675     $ 5,400  
Spouse (over 65) & Child(ren)
  $ 4,050     $ 3,875     $ 3,750  



 
For an Employee who is not covered by a collective bargaining agreement and who
becomes a Retired Employee after December 31, 2002 or the Dependent Spouse (for
Groups IIB, V and VI) or Surviving Spouse of such a Retired Employee, the
applicable Defined Dollar Limit shall be the amount determined under the above
charts multiplied by a fraction, the numerator of which is the Retired
Employee’s complete years of Service (but no more than 25) and the denominator
of which is 25.
 
2.           Section 16.1(d) of the Plan is hereby amended, effective as of the
date hereof, by restating the last sentence thereof to read as follows:
 
Conversely, if after the effective date of this Plan it is amended to add
additional benefits or to reduce the costs of the Participant or Dependent, such
additional benefits or cost reductions may be eliminated or reduced by
subsequent amendments without materially and adversely affecting the benefits or
costs of the Participant or Dependent; provided that any additional benefits or
Participant or Dependent cost reductions resulting from that certain Agreement
Regarding the Solutia Retiree Welfare Trust, dated July 29, 2011, by and between
the Company and the Retiree Liaison Committee shall be outside the scope of this
sentence.
 


 
 

--------------------------------------------------------------------------------

 




 
*      *      *      *      *
 




IN WITNESS WHEREOF, the undersigned hereby certifies that this First Amendment
to the Solutia 2008 Retiree Welfare Plan was duly adopted by the Company on July
29, 2011.





 
SOLUTIA INC.
 
 
By: /s/Paul J. Berra III
Name:  Paul J. Berra III
Title: Sr. V.P., General Counsel
Acknowledged and Accepted:
 
RETIREE LIAISON COMMITTEE
 
By:  /s/Kenneth M. Kettler
Name:  Kenneth M. Kettler
Title: Committee Chairman
 



 
 

--------------------------------------------------------------------------------


